Citation Nr: 9901026	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
duodenal ulcer, postoperative vagotomy.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1969.

This appeal comes before the Board of Veterans Appeals 
(Board) from a March 1992 letter of a Department of Veterans 
Affairs (VA) Regional Office (RO) which reduced the veterans 
rating for service connected duodenal ulcer from 40 percent 
to 20 percent, because of his failure to report for 
examination.  The Board finds that a notice of disagreement 
was submitted in August 1992.  By rating action in March 
1993, the RO confirmed and continued the 20 percent 
evaluation for duodenal ulcer.  (The RO did not find that a 
notice of disagreement had been filed to the March 1992 
letter rather it found that a notice of disagreement had been 
filed to the March 1993 rating action which, the RO found, 
was received in March 1994.)  The statement of the case was 
issued in July 1995.  A substantive appeal was received in 
August 1995.  The veteran testified at a personal hearing at 
the RO in October 1995.  (In view of the Boards finding 
regarding the notice of disagreement to the April 1992 rating 
action the issue is as stated on the front page of this 
remand.)

The Board notes that by rating action in September 1995, the 
evaluation for duodenal ulcer was reduced to 10 percent.  By 
rating action in January 1996, the 20 percent evaluation was 
restored on the basis that it was protected under 38 C.F.R. 
§ 3.951.  The veteran was notified of the restoration of the 
20 percent evaluation by letter dated in January 1997.

In January 1998, the veteran withdrew his request for a 
hearing before a member of the Board at the RO.

The Board remanded the case in April 1998 for additional 
development of the evidence.



REMAND

In April 1998, the Board remanded the case because review of 
the record revealed a deficiency regarding the evidence.  At 
the time of the October 1996 VA examination, the veteran 
reported that during the previous six months, he had vomiting 
and diarrhea,  and difficulty keeping food down and frequent 
nausea.  The examiner indicated that other studies were been 
undertaken.  The Board determined that the claims file did 
not contain reports of any additional testing or evaluation 
of the veteran as noted in that examination report.  The 
Board requested the RO to contact the examiner, if available, 
and have the examiner indicate what further evaluation and 
studies were accomplished as part of that examination.  The 
Board also indicated that another VA examination of the 
veteran should be conducted if the physician who conducted 
the October 1996 examination is no longer available.

A review of the record shows that as a result of 
communication between VA staff in July 1998, it was 
determined that a chest x-ray was the only other additional 
study conducted as part of the October 1996 examination.  A 
copy of the x-ray report was placed in the claims folder.  
However, there is no indication that the RO attempted to 
contact the examining physician as instructed by the Board 
regarding the additional testing.  In Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Veterans 
Appeals (Court) has held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
Because the RO did not attempt to contact the examining 
physician as requested, the Board must remand the case again 
for full compliance with the previous instructions.

As noted above, a report of a chest x-ray done in October 
1996 was added to the file.  That report noted that surgical 
clips seen in the mid epigastrium appeared slightly changed 
in configuration since the prior examination, which may or 
may not be clinically significant depending on the surgery 
and clinical history of the patient.  There is no indication 
that the examining physician has had the opportunity to 
review this report and make a determination as to its impact 
on the veterans service connected disability.  

Also added to the file, is a September 1996 report of gastric 
emptying scan.  It was noted that the veterans half emptying 
time was in the normal range.  This record indicates that the 
test was ordered by Dr. Lococo, who had seen the veteran in 
April 1996 and had indicated at that time that he should 
return in four months.  In July 1998, the RO requested 
additional outpatient records of the veteran dated from 
October 1996 to the present and it was indicated that there 
were no additional records.  However, it appears that the 
veteran was seen by Dr. Lococo in September 1996 and those 
records have not been requested or obtained.

The Board finds that in light of the additional medical 
evidence received, that the veteran should be afforded 
another VA examination to determine the current status of his 
service connected disability.  As the Board has previously 
noted, fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Moreover, 38 C.F.R. § 4.2 
provides that, if a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes. 

The Board notes that the veteran did not respond to the ROs 
May 1998 request for treatment information.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should have the VA physician, 
if available, who conducted the October 
1996 VA stomach examination indicate what 
further evaluation and studies were 
accomplished as part of that examination, 
as indicated in the examination report.  
The RO should associate with the claim 
folder, copies of all additional 
evaluations and studies that are 
identified and are not already in the 
claims folder.  If the VA physician who 
conducted the October 1996 examination is 
no longer available if should be noted in 
the claims file.

2.  The RO should obtain copies of all 
the veterans VA treatment records which 
are not currently in the claims file 
including those from September 1996 to 
the present time, to include any 
treatment notes or examination report 
prepared by Dr. Lococo in conjunction 
with a gastric emptying scan performed in 
September 1996.  All records obtained 
should be associated with the claims 
folder.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
gastrointestinal examination to determine 
the nature and extent of his service 
connected duodenal ulcer.  When informing 
the veteran of the examination the RO 
should provide him with the criteria of 
38 C.F.R. § 3.655.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veterans medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Code 7305 and request that the 
examiner set forth all pertinent findings 
on examination in relationship to that 
Diagnostic Code criteria and, if there 
are no findings the examiner should so 
state.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Code 7307 and request that the 
examiner set forth all pertinent findings 
on examination in relationship to that 
Diagnostic Code criteria and, if there 
are no findings the examiner should so 
state.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Code 7308 and request that the 
examiner set forth all pertinent findings 
on examination in relationship to that 
Diagnostic Code criteria and, if there 
are no findings the examiner should so 
state. The RO should provide the examiner 
with the criteria set forth in Diagnostic 
Code 7348 and request that the examiner 
set forth all pertinent findings on 
examination in relationship to that 
Diagnostic Code criteria and, if there 
are no findings the examiner should so 
state.  

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 


action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
